Exhibit 10.4

 

Amendment No. 6

 

to

 

Employment Agreement of David Schaeffer

 

This amendment is made by and between Cogent Communications, Inc. (the
“Company”) and David Schaeffer (“Executive”).  It amends the employment
agreement between the parties dated February 7, 2000 as amended through April 7,
2010.

 

The second and third sentences of section 2 are replaced with the following:

 

The term of employment under this Agreement (the “Term”) shall be for the period
beginning on the Effective Date and ending on December 31, 2018, unless earlier
terminated as provided in Section 6.

 

In section 5(a) the first sentence is replaced with the following:

 

Effective January 1, 2015 Executive shall not receive a cash salary, i.e. his
Annual Base Salary shall be zero, for the term of this agreement.

 

Section 5(b) Bonus is replaced with the following:

 

Executive shall be entitled to a bonus based on the growth of revenue and
EBITDA, as adjusted (as defined in the company’s earnings releases), of Cogent
Communications Holdings, Inc. in each of 2015, 2016, and 2017 compared in each
case to the prior year.  The bonus, if any, shall be calculated each year
following filing of the company’s annual audited financial statements on
Form 10-K, e.g. the first bonus, if any, will be paid in February 2016 based on
2015 results compared to 2014.  For each year the bonus shall be $250,000 if
revenue growth equals or exceeds 15% and, separately, $250,000 if EBITDA, as
adjusted, growth equals or exceeds 20%.  If the growth of the performance
measure is less than the amount specified in the preceding sentence the bonus
shall be reduced such that it is proportional to performance realized, e.g. if
revenue growth is 7.5% then the bonus for revenue growth will be $125,000.  If
the performance measure is zero or negative the bonus for that performance
measure shall be zero.

 

Except as herein amended the Employment Agreement shall remain in full force and
effect.

 

Accepted and Agreed to:

 

 

 

Cogent Communications, Inc.

 

 

 

 

 

 

/s/David Schaeffer

 

by:

/s/Robert N. Beury, Jr.

David Schaeffer

 

 

Robert N. Beury Jr.

In his individual capacity

 

 

Chief Legal Officer and VP

 

 

 

Cogent Communications, Inc. on behalf of the board of directors

 

 

 

Date: August 6, 2014

 

 

Date: August 6, 2014

 

--------------------------------------------------------------------------------